Citation Nr: 1116480	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD


Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active military service from August 1958 to August 1961.  He had a period of unverified active military service from August 1961 to September 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO, in part, denied the Veteran's claims for service connection for PTSD and a back disorder.  The Veteran appealed the RO's May 2006 rating action to the Board.

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD (originally claimed as PTSD), a December 2010 VA examination report reflects that the Veteran had a history of a depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a non-expert claimant seeking service connection for psychiatric disability has no special medical expertise and is not competent to provide diagnoses requiring application of medical expertise to facts such as a claimant's description of history and symptoms.  Thus, VA should construe a claim for service connection based on the reasonable expectations of the non-expert claimant.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on appeal has been rephrased as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page of this decision.

In September 2009, the Veteran testified before the undersigned at a videoconference hearing conducted at the New York, New York RO.  A copy of the hearing transcript is of record and is contained in the claims file. 

In November 2009, the Board remanded the claims on appeal to the RO for additional development.  The claims file has returned to the Board for appellate consideration.  

Because the record remains not adequately developed for appellate review, the appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the claims on appeal must be once again remanded because of the RO/AMC's failure to comply with its November 2009 remand directives, specifically to secure outpatient treatment records from the Veterans Affairs Medical Centers (VAMCs) in Brooklyn, New York and New York, New York.  ((See November 2009 Board remand pages (pgs.) 2, 3)).  As noted by the Board in its November 2009 remand, the Veteran testified that he had been receiving treatment for a mental disorder at a "[V]A clinic in Manhattan, New York.  He further stated that Brooklyn Hospital treated him for a back disorder in 2003 or 2004."  ((Id. at page (pg.) 2)).  

The Board finds that aside from a single December 2009 treatment record from the Veteran Affairs Medical Center (VAMC) in Brooklyn, New York, the remainder of the claims file is devoid of any effort by the RO/AMC to obtain records referable to treatment of the Veteran's back, dated in 2003 and 2004, from the above-cited VA facility, as well as any records from the New York, New York VAMC, as directed by the Board in its November 2009 remand directives.  Id at pgs. 2, 3.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered).  In addition, VA has a responsibility to continue to search for such records until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2)(2010).

The Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board finds that the RO/AMC did not adequately comply with the terms of its November 2009 remand instructions.  Id.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran from the VAMCs in Brooklyn, New York and New York, New York, dated from 2003 to the present, to specifically include treatment for his back in 2003 and 2004 at the Brooklyn, New York VAMC.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Thereafter, the RO should readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a back disorder.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this remand is to assist the Veteran with the substantive development of his claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a back disorder.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of the above-cited service connection claims.  His cooperation in VA's efforts to develop these claims is both critical and appreciated.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



